Citation Nr: 1109161	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-31 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, status-post lumbar spine laminectomy L5-S1.

3.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had verified active service from October 1987 to September 2004, and his DD Form 214 noted an additional three years, two months and four days of prior active service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and subsequently held in February 2007.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a Travel Board hearing.  This hearing was scheduled for November 2008, but the Veteran failed to report for the hearing and made no attempt to reschedule the hearing.  Thus, the case will be processed as though the Veteran's request for a Travel Board hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran's claims were previously before the Board in April 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA and private treatment records as well as affording the Veteran VA examinations in connection with the claims.  For the reasons discussed in greater detail below, the Board finds substantial compliance with the April 2009 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the February 2007 DRO hearing, the Veteran, based on questions from his representative, raised the issue of entitlement to service connection for a digestive disability, claimed as diarrhea and constipation, to include as secondary to pain medications.  The Board referred this issue for any appropriate action in April 2009, but to date, it appears that no action has been taken on this claim.  Accordingly, this issue is again referred for any appropriate action.

The issue of entitlement to service connection for opioid dependency, to include as secondary to service-connected degenerative disc disease, status-post lumbar spine laminectomy L5-S1 was also previously before the Board in April 2009.  In August 2010, the RO awarded service connection for opioid dependency and evaluated this disability in conjunction with a previously service-connected psychiatric disorder.  As the Veteran has not expressed disagreement with the rating or effective date assigned, this issue is no longer before the Board for appellate consideration. 


FINDINGS OF FACT

1.  Although the Veteran's hypertension requires continuous medication for control, the diastolic pressure is not predominantly 100 mmHg or more, nor is the systolic pressure predominantly 160 mmHg or more.

2.  Resolving all doubt in the Veteran's favor, forward flexion of the thoracolumbar spine is limited to 30 degrees or less.

3.  The Veteran's migraine headaches do not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hypertension are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial evaluation of 40 percent for degenerative disc disease, status-post laminectomy L5-S1, but not higher, are met for the entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2010).

3.  The criteria for an initial evaluation in excess of 30 percent for migraine headaches are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his service-connected hypertension, lumbar spine disability, and migraine headaches are worse that initially rated.  Therefore, the Veteran asserts entitlement to higher initial disability ratings with regard to each of these disabilities.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in June 1980 prior to entering service.  The clinical evaluation was normal and no cardiovascular, back, or neurological abnormalities were found.  Subsequent examinations conducted in August 1984, January 1986, April 1986, October 1987, September 1991, and October 1996 were likewise negative for cardiovascular, back, or neurological abnormalities.  However, the Veteran indicated in September 1991 that he had occasional migraine headaches.

The Veteran injured his back in August 1997 while working at home.  He was diagnosed as having a herniated nucleus pulposus (HNP) at L5-S1 on the left.  The Veteran underwent a lumbar laminectomy in September 1997, but continued to report subjective complaints of back pain (sometimes radiating) thereafter.

The Veteran established care with W. Leone, M.D. in September 2001.  The Veteran's past medical history was significant for hypertension, migraine headaches, and a lumbar laminectomy, among other conditions.  Dr. Leone prescribed medication to help the Veteran manage his blood pressure.  Additional private treatment records from Dr. Leone described the Veteran's hypertension as "controlled" or "well-controlled" on medication.  

The Veteran was admitted to Southern Hills Medical Center (SHMC) in September 2001 with headache, slurred speech and confusion, and numbness in the left arm.  According to the Veteran, he had three to four headaches per day in the time preceding admission.  The Veteran's blood pressure was elevated (172/108) on admission, but he was noted to be neurologically intact.  Muscle strength and motor examinations were normal.  The Veteran's gait was likewise normal and a computed tomography (CT) scan of the brain revealed no significant abnormalities.  The Veteran was diagnosed as having possible transient ischemic attack, mental status changes, essential malignant hypertension, left arm numbness, motor headaches with intractable migraines, and dysarthria.  See September 2001 discharge summary.  

A. Molette, M.D. subsequently diagnosed the Veteran as having lumbar radiculitis in September 2002 and the Veteran underwent a decompressive lumbar laminectomy at L5-S1 the following month.  In October 2003, the Veteran stopped taking blood pressure medications and started following a natural diet.  The Veteran also obtained some relief from his migraine symptoms with Imitrex.

The Veteran was afforded a clinical evaluation and physical examination in June 2004 prior to retirement from service.  The examiner diagnosed the Veteran as having degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine (including failed back surgery).  The examiner also found evidence of migraine headaches and hypertension.  The Veteran reported having headaches two to three times per week, including six to eight "severe" headaches per year.  The Veteran took Verapamil and Micardis for his hypertension and blood pressure readings in service were predominantly 100s-120s/60s-80s.

The Veteran presented to N. Powell, M.D. in November 2004 with subjective complaints of constant low back pain.  A physical examination of the Veteran's spine showed no percussion tenderness.  There was a well-healed midline lumbar incision.  A motor and sensory examination was normal and deep tendon reflexes were +2 bilaterally.  Achilles tendon reflexes were absent.  The Veteran had a normal gait and the Romberg sign was negative.  The impression was chronic low back pain, refractory to conservative therapies.  
The Veteran was afforded a VA general medical examination (GME) in January 2005.  According to the Veteran the onset of his lumbar disc disease occurred in 1997 after he injured his back while cleaning the shower.  The Veteran's symptoms were persistent and accompanied by shooting pain down the left leg at that time.  The Veteran's past medical history was significant for lumbar laminectomy.  He also experienced fatigue, but obtained some relief with prescription medications.  The Veteran denied any current symptoms related to hypertension and stated that his blood pressure was improved with prescription medications.  The Veteran also reported having sporadic headaches accompanied by photophobia, visual disturbance, and facial numbness since 1987.  He denied nausea, vomiting, or prostrating attacks.  Instead, the headaches occurred anywhere from three times in one day to once per month and lasted for approximately 30 minutes to one hour.  The Veteran described his headaches as intermittent and stated that he obtained some relief from his symptoms with Imitrex.  

A physical examination showed the Veteran's blood pressure to be 138/87, 137/82, and 137/92.  The Veteran had normal posture and gait.  A muscles and joints examination was negative for muscle weakness, atrophy, spasm, swelling, effusion, tenderness, or laxity.  A neurological, sensory, and motor examination was normal and straight leg raise testing was negative.  The Veteran's lower extremities were also normal bilaterally.  No evidence of ankylosis or bowel or bladder abnormalities was found.  Range of motion testing of the thoracolumbar spine was limited to 60 degrees on forward flexion with pain beginning at 30 degrees.  The examiner also found evidence of an additional limitation of motion as a result of pain.  X-rays of the lumbosacral spine were interpreted to show degenerative changes at L5-S1 manifested as sclerosis at the adjacent articular margins and intervertebral disc space with a laminectomy at L5-S1.  The impression was lumbar disc disease, status-post laminectomy; hypertension; and migraine headaches, among other conditions.  

According to the examiner, the Veteran's lumbar disc disease and migraine headaches resulted in significant occupational effects in the form of increased absenteeism.  The lumbar disc disease also had moderate effects on his ability to participate in recreational activities, while the hypertension and migraine headaches had no significant effects on his daily activities.

The Veteran returned to Dr. Leone that same month with continued complaints of low back pain.  It was noted that the Veteran worked full-time for the Tennessee Army National Guard.  The Veteran's past medical history was significant for hypertension and migraine headaches.  A review of systems was positive for fatigue, "rare to occasional" headaches, lumbar back pain, and hypertension.  The Veteran denied any neurological complaints.  A physical examination revealed blood pressure of 107/60.  The Veteran was in no acute distress, but Dr. Leone found mild to moderate tenderness to palpation of the bilateral lumbar paraspinous muscles.  Forward flexion was to 40 degrees.  Straight leg raise testing was negative.  No neurological abnormalities were found.  The impression was lumbar DDD, lumbar post laminectomy syndrome, lumbar spondylosis, and chronic lower back pain.  A follow-up treatment note dated March 2005 diagnosed the Veteran as having lumbar radiculopathy, among other conditions, however, the physical examination findings were 5/5 muscle strength and 2+ deep tendon reflexes bilaterally.  

X-rays of the lumbar spine performed at a private medical facility in March 2005 were interpreted to show loss of disc height at L5-S1, vacuum phenomenon in the disc, and laminectomy on the left at L5-S1 with very limited range of motion on flexion and extension.  No evidence of subluxation was found.  A lumbar myelogram showed evidence of moderate constriction of the thecal sac at L4-5 with relative decreased filling of the left-sided nerve roots at L5-S1.  A CT scan of the lumbar spine also showed evidence of L5-S1 disc degeneration, disc bulge/protrusion, and impingement on the ventral thecal sac and left S1 nerve root sleeve.  Moderate combined spinal stenosis was also noted at L4-5 throughout the level of the body and pedicles of the L5 vertebra.  

In an August 2005 statement, the Veteran reported that his lumbar disc disease was worse than initially rated.  In particular, the Veteran reported having constant pain, occasional numbness, and difficulty sleeping or performing daily activities.  The Veteran described his pain as being between a six and eight on a scale of one to ten (with ten being the most severe).  The Veteran also stated that he was unable to find or keep suitable employment as a result of his service-connected lumbar spine disability.  In fact, the Veteran indicated that he was either asked to resign or refused employment as a result of physical limitations associated with his back disability.  The Veteran urged VA to rate his hypertension without the benefit of medication and described his migraines as "disabling," in that he had to take medication monthly and avoid noise, lights, or stress during attacks. 

The Veteran returned to Dr. Leone in June 2005 for a follow-up appointment.  According to the Veteran, the amount of pain had been the same in recent weeks.  He was able to work part-time and be more active when taking prescribed pain medications.  The Veteran obtained temporary relief from his symptoms with a lumbar medial branch nerve block.  A physical examination revealed blood pressure of 140/84.  The Veteran was in no acute distress and no evidence of tenderness to palpation of the lumbar spine was found.  Forward flexion was to 20-25 degrees.  Deep tendon reflexes were 2+ in the bilateral lower extremities.  Motor exam showed normal and symmetric strength, bulk and tone.  The impression was lumbar spondylosis, lumbar radiculopathy, lumbar DDD, and positive lumbar discography at L5-S1.  

The Veteran was admitted to SHMC under the care of Dr. Powell in October 2005 for surgical treatment of his lumbar discogenic pain.  The admitting diagnoses were lumbar radiculopathy and lumbar discogenic pain.  The Veteran described his low back pain as "unrelenting" and indicated that he also had episodic left leg pain.  A physical examination showed no percussion tenderness.  A motor and strength examination was normal, but Dr. Powell noted evidence of decreased pinprick and light touch in the left S1 dermatone.  Deep tendon reflexes were +1 bilaterally, but Achilles reflexes were absent bilaterally.  The Veteran's gait was normal and the Romberg sign was negative.  The Veteran subsequently elected to undergo anterior lumbar interbody fusion at L5-S1.  A discharge summary associated with this episode of care indicated that the Veteran's recovery process was slowed by the development of low blood pressure and a 48 millimeter aneurysmal dilation of the ascending aorta.  The Veteran's back pain was improved at the time of discharge.  His cardiac enzymes were also normal and his sensation was intact to light touch and pinpoint.  Motor strength was 5/5 and he was noted to be in "stable" condition at discharge.  

The Veteran presented to R. Garvin, M.D. numerous times between February and July 2006 for routine care.  The Veteran's history of hypertension and back pain was noted.  Blood pressure readings taken at those times were 120/90, 114/74, 130/90, 120/74, and 122/76.  

Magnetic resonance imaging (MRI) of the lumbar spine taken at a private medical facility in September 2006 was interpreted to show evidence of a wide laminectomy at L5-S1 with anterior fusion at L5-S1 without evidence of central canal stenosis or reherniation.  Moderate neural foraminal stenosis (left greater than right) was also found and mild disc bulging and facet arthrosis was noted at the L3-5 levels.

The Veteran presented to VA in December 2006 for the purpose of establishing care.  The Veteran's blood pressure was 145/99.  A physical examination showed limited flexibility in the spine.  The Veteran was described as neurologically intact.  The impression was migraine headaches, among other conditions.

The Veteran testified before a DRO in February 2007 in connection with the current claims.  Specifically, the Veteran stated that he had four surgical procedures on his back and that he still experienced low back pain and radiating pain to the left leg.  The radiating pain, according to the Veteran, was "gone" "for the most part" since the most recent surgery.  He also stated that his symptoms were exacerbated by prolonged sitting, standing, and lifting in excess of ten pounds.  The Veteran reported having migraine headaches approximately two to three times per month but he could also have them three times per day.  He indicated that every one of them required that he go to bed or isolate himself in a dark room.  The Veteran's headaches were manifested by impaired vision, numbness in the left arm and hand, slurred speech, facial numbness, and an inability to comprehend.  According to the Veteran, these symptoms lasted for approximately 30 minutes to one hour.  Thereafter, the Veteran reported having a lower-grade headache for up to several days.  He also missed work occasionally as a result of his headaches.  With regard to his hypertension, the Veteran indicated that his blood pressure readings were "borderline high" and that he took prescribed medications to control his blood pressure.  

The Veteran was afforded a VA Compensation and Pension (C&P) spine examination in March 2007.  The onset of the Veteran's back condition was listed as 1997 and the Veteran described his symptoms as "progressively worse" since the onset.  The Veteran's symptoms included decreased range of motion, stiffness, and pain.  The Veteran denied any bowel or bladder impairment as well as symptoms of numbness or paresthesias.  The Veteran denied flare-ups, used no assistive devices, and was able to walk approximately one-fourth mile.

A physical examination showed normal posture, head position, and gait.  No evidence of spasm, atrophy, pain with motion, guarding, tenderness, abnormal spinal curvature, or ankylosis was found.  The Veteran had normal muscle tone and a sensory and reflex examination was normal.  The Veteran had forward flexion to 40 degrees (with pain beginning at 30 degrees).  There was no additional loss of range of motion with repetitive use.  The examiner noted that the Veteran was employed full-time with VA.  He missed approximately two weeks of work in the past 12 months.  According to the examiner, the Veteran's back condition resulted in "significant" effects on his employment in the form of decreased concentration, problems with lifting and carrying, lack of stamina, weakness, fatigue, and pain.  The Veteran also experienced mild effects in his ability to perform activities of daily living (ADLs).  The impression was lumbar DDD and stenosis, status-post L5-S1 spinal fusion. 

The Veteran returned to Dr. Leone in November 2007 with continued complaints of low back pain, worse since his last visit.  The Veteran described his pain as "constant," but stated that prescribed pain medication allowed him to be more active and work full-time.  The Veteran also stated that his medications caused slight constipation.  The Veteran's blood pressure was 140/96.  Dr. Leone found tenderness to palpation over the lumbar spine and lumbar paraspinals bilaterally with decreased range of motion.  A neurological examination was unremarkable.  The impression was lumbar radiculopathy, lumbar DDD, and lumbar post-laminectomy syndrome.   

The Veteran presented to VA in June 2008 for a routine primary care appointment.  His past medical history was significant for migraine headaches (two to three times per month) and lumbar fusion surgery.  At the time of the examination, the Veteran's blood pressure was 159/89.  An examination of the Veteran's back showed decreased range of motion with limited flexion.  Muscle tone and strength were adequate.  The Veteran was neurologically intact.  The impression was chronic low back pain and migraine headaches, among other conditions.  

The Veteran was afforded a VA pain clinic consultation in July 2008.  The Veteran was noted to be employed on a full-time basis.  The Veteran reported constant aching pain in his low back, but denied radiating pain, numbness, or weakness.  The Veteran's blood pressure was 128/91.  An examination of the Veteran's low back showed minimal midline tenderness and no paraspinal tenderness.  Straight leg raise testing was negative bilaterally.  Sensation in the lower extremities was normal.  The Veteran's gait was normal, but forward flexion was limited to 20 degrees.  The impression was post-lumbar laminectomy syndrome with axial back pain.  

A follow-up VA primary care note dated December 2008 described the Veteran's hypertension control as "unsatisfactory."  Blood pressure readings taken during the examination were 134/93, 139/100, and 140/101.  The examiner increased the Veteran's dose of Lisinopril. 

MRI of the lumbar spine taken at a private medical facility in February 2009 was interpreted to show midline laminectomies at L5-S1 with a posterior disc osteophyte complex without central stenosis.  The radiologist also found marked combined central stenosis and bilateral foraminal narrowing at L4-5, as well as borderline mild combined central stenosis at L3-4.  Bilateral facet arthropathy was also found at L3-S1.  

In May 2009, the Veteran presented for a routine primary care appointment at VA and stated that his diastolic blood pressure was often not below 80 mmHg.  The Veteran's past medical history was significant for migraine headaches, hypertension, and post-laminectomy syndrome.  The Veteran's blood pressure was 127/87.  The impression was hypertension, not on target today.  The examiner increased the Veteran's dose of Lisinopril.

The Veteran returned to VA's pain clinic in August 2009 for additional care.  A review of systems was essentially normal.  The Veteran's blood pressure was 101/72.  A physical examination showed minimal lumbar spinal tenderness with moderate left paraspinal tenderness.  Straight leg raise testing was negative.  The Veteran's gait was normal, but the examiner noted evidence of restricted lumbar range of motion, especially on flexion.  The impression was lumbar post-laminectomy syndrome with axial back pain.  

VA administered a C&P examination in April 2010 in connection with his increased rating claims for hypertension and migraine headaches.  The Veteran's past medical history was significant for hypertension which required continuous medication for control as well as migraine headaches for which he was prescribed Imitrex.  A physical examination showed the Veteran in no acute distress.  Blood pressure readings were 145/56, 142/97, and 142/108.  According to the Veteran, he had migraine headaches two to three times per month in the past 12 months.  He took Imitrex as needed and described most of his headaches as prostrating.  These headaches lasted for "hours."  A motor, sensory, and reflexes examination was normal.  The impression was essential hypertension without hypertensive heart disease.  The examiner found that the Veteran's hypertension had no effect on his ADLs or occupation.  The examiner also diagnosed the Veteran as having migraine headaches and indicated that this disability resulted in significant effects on the Veteran's occupation in the form of increased absenteeism.  It had no effect on his ability to perform ADLs.  The examiner also noted that the Veteran was employed full-time and that he missed approximately five weeks of work in the past 12 months as a result of migraine headaches and low back pain.

The Veteran also underwent a VA C&P spine examination in August 2010.  The Veteran denied bowel or bladder symptoms, numbness, and paresthesias.  However, he reported subjective complaints of fatigue, decreased motion, weakness, and severe, constant, daily pain in the lumbar region.  The Veteran denied having any incapacitating episodes or using any assistive devices.  A physical examination revealed normal posture, symmetry, and gait.  No evidence of abnormal spinal curvature was found.  Lasegue's sign was negative.  Range of motion testing on forward flexion was to 70 degrees with pain.  The examiner also found evidence of ankylosis of part of the thoracolumbar spine.  However, no evidence of unfavorable ankylosis was found, and no additional loss of range of motion was noted after three repetitions.  X-rays of the lumbar spine showed anterior fusion with plate and screw fixation at L5-S1.  Otherwise, no acute abnormalities of the lumbar spine or pelvis were found.  The impression was lumbar DDD, failed back syndrome.  According to the examiner, the Veteran worked full-time as an auto purchaser and missed less than one week of work in the past 12 months as a result of back pain.  These symptoms resulted in increased absenteeism from work, lack of stamina, weakness, or fatigue.  They also had a moderate effect on the Veteran's ability to perform ADLs.    

I.  Hypertension

The Veteran was originally granted service connection for hypertension in the April 2005 rating decision currently on appeal.  The RO evaluated the Veteran's disability as a non-compensable disability under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective October 1, 2004.  The Veteran was notified of this decision and timely perfected this appeal.  

Effective January 12, 1998, the criteria for evaluating hypertension were amended to include consideration of systolic blood pressure readings.  In this regard, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more.

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Explanatory Note (2) advises the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Diagnostic Code 7101 was again amended in 2006.  See 71 Fed. Reg. 52460 (Sept. 6, 2006) (effective Oct. 6, 2006).  This amendment simply added another explanatory note which was to be used in the evaluation of cardiovascular disabilities.  Specifically, Explanatory Note (3) directed the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Given the preponderance of the evidence, the Board finds that the Veteran is not entitled to a compensable evaluation for hypertension under Diagnostic Code 7101 for any period of time covered by the appeal.  As noted above, the Veteran's service treatment and post-service treatment records contain numerous blood pressure readings pertinent to the current claim.  While the Board has only mentioned a few of the readings above, a complete review of the evidence of record fails to show that the Veteran's diastolic pressure is predominantly 100 or more, or that his systolic pressure predominantly 160 or more.  On the contrary, the Veteran's blood pressure readings were predominantly 120s-140s/70s-90s.  

The Board is aware that the Veteran's hypertension requires continuous medication for control.  The Board is also aware the Veteran's blood pressure has fluctuated during the pendency of the appeal depending on a variety of factors and that his blood pressure medication was recently increased in December 2008 and May 2009 to account for unsatisfactory control.  The Veteran's representative has also argued that pain medications lower his blood pressure readings and that the readings would be higher without them.  Even taking into account this information, however, the Veteran's diastolic pressure is not predominantly 100 or more, nor is his systolic pressure predominantly 160 or more.  Accordingly, the Veteran is not entitled to an initial compensable evaluation for hypertension under Diagnostic Code 7101 for any period of time covered by the appeal.  In reaching this decision, the Board has considered the Veteran's assertions that he is entitled to a higher rating and finds them competent, credible and probative, however, the medical evidence and particularly the blood pressure readings are entitled to greater probative weight as blood pressure readings of a certain level are required pursuant to the rating criteria.  In addition, the Board has considered staged ratings in this case, but the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected hypertension during the claim period such that staged ratings are for application in this case.  The Board has also considered the applicability of other diagnostic codes contained in the Rating Schedule, but finds that none of these codes are applicable in the Veteran's case, especially where, as here, there is no evidence of hypertensive heart disease.  Therefore, as the criteria for an initial compensable disability rating are not met, the claim must be denied.

II.  Lumbar Spine
    
The Veteran was originally granted service connection for a lumbar spine disability in the April 2005 rating decision currently on appeal.  The RO evaluated the Veteran's disability as a 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine), effective October 1, 2004.  The Veteran timely perfected this appeal.  

In September 2007, the RO awarded the Veteran a temporary total evaluation, effective October 6, 2005, based on surgical or other treatment necessitating convalescence.  Effective January 1, 2006, the RO assigned a 10 percent evaluation under Diagnostic Code 5242 for his service-connected lumbar spine disability.  Thereafter, in April 2008, the RO awarded the Veteran (1) a 20 percent evaluation for his service-connected lumbar spine disability under Diagnostic Code 5242, effective October 1, 2004; (2) a temporary total rating, effective October 6, 2005; and (3) a 20 percent evaluation, effective January 1, 2006.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2010).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the new rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010). 

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether an initial evaluation of 40 percent under Diagnostic Code 5242 for a lumbar spine disability is warranted for the entire period of time covered by the appeal.  In this regard, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Here, the January 2005 VA GME revealed evidence of forward flexion to 60 degrees (with pain beginning at 30 degrees).  The examiner also found evidence of an additional limitation of motion as a result of pain.  Similarly, a private examination performed by Dr. Leone in January 2005 found forward flexion to 40 degrees, while a follow-up examination conducted in June 2005 showed forward flexion to 20-25 degrees.  VA examinations and private diagnostic tests performed in March 2005, December 2006, June 2008, and August 2009 described evidence of limited or very limited motion on forward flexion.  Range of motion testing on forward flexion was limited to 40 degrees (with pain beginning at 30 degrees) in March 2007 and forward flexion was limited to 20 degrees in July 2008 VA treatment note.  And, while the most recent August 2010 VA C&P examination report found forward flexion to 70 degrees, the examiner also stated that the Veteran had ankylosis of part of the thoracolumbar spine.  In light of the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 40 percent evaluation, but not higher, for the entire period of time covered by the appeal (notwithstanding the already assigned temporary total rating).  Specifically, the objective medical evidence of record described immediately above shows forward flexion predominantly limited to 30 degrees or less, especially taking into consideration the Veteran's complaints of painful motion, as well as objective evidence of pain following repetitive motion and/or additional limitation of range of motion caused by repetitive use.  See VA examination reports dated January 2005 and August 2010.  In reaching this conclusion, the Board has specifically considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca.      

However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent under the General Formula for any period of time covered by the appeal.  As noted above, a 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  In this case, the Veteran was found to have ankylosis of part of the thoracolumbar spine in August 2010 even though he still had some range of motion in his thoracolumbar spine at the time of the most recent VA C&P examination.  In any case, the August 2010 VA C&P examiner specifically found no evidence of unfavorable ankylosis of any kind during the examination.  There is also no evidence to the contrary during the entire period of time covered by the appeal.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 40 percent for a lumbar spine disability for any period of time covered by this appeal.

The Board has considered whether the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case.  In light of the Veteran's diagnosed lumbar spine DDD, the Board finds that it is.  However, the rating formula for IVDS makes clear that incapacitating episodes of a varying number of weeks during the past 12 months are required.  In this case, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent under the rating formula for IVDS because there is no evidence in the Veteran's claims file to indicate that he experienced an incapacitating episode necessitating bedrest as required by Diagnostic Code 5243, Note 1 (i.e., bed rest prescribed by a physician and treatment by a physician).

The Board is aware that the Veteran reported on more than one occasion during the pendency of this appeal that he experienced symptoms which resulted in missed work.  For example, it was noted in March 2007 that the Veteran missed two weeks of work in the past 12 months and that the Veteran's back condition resulted in "significant" effects on his employment in the form of decreased concentration, problems with lifting and carrying, lack of stamina, weakness, fatigue, and pain.  Similarly, the Veteran stated in April and August 2010 that he missed anywhere from one to five weeks of work in the past 12 months because of back pain.  While the Board is sympathetic to the Veteran's subjective complaints of pain, which in his opinion were limiting, Note 1 to Diagnostic Code 5243 makes clear that an incapacitating episode as defined by VA requires bedrest prescribed by a physician and treatment by a physician.  In this case, however, there is no indication contained in the claims file that the Veteran was directed by a physician to remain in bed at any time during the period of time covered by the appeal as a result of his service-connected lumbar spine disability.  In fact, the Veteran specifically denied having any incapacitating episodes at the time of the most recent August 2010 VA C&P examination.  Accordingly, an evaluation in excess of 40 percent under Diagnostic Code 5243 is not applicable in this case.

The Board  has also considered the applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In particular, the General Rating Formula directs the rater to consider Diagnostic Code 5003 (degenerative arthritis) for disabilities rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is not entitled to an evaluation under Diagnostic Code 5003 in this case.  Both Diagnostic Code 5003 and 5242 rate a veteran's disability based on limitation of motion.  The Board's assignment of the initial 40 percent rating for the entire period of time covered by the appeal for Veteran's lumbar spine disability contemplates his limitation of motion.  Moreover, a 20 percent schedular evaluation is the highest rating available under Diagnostic Code 5003.  Any attempt to assign the Veteran a separate rating under Diagnostic Code 5003 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.    

The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected lumbar spine disability.  Here, the Veteran routinely denied having any bowel or bladder impairment.  See VA examination reports dated January 2005, March 2007, and August 2010.  Private treatment records associated with the claims file, however, revealed a diagnosis of radiculopathy.  See private treatment records from Drs. Leone and Powell dated March, June, and October 2005, and November 2007.  The Veteran also testified in February 2007 that the radiating pain that he experienced was "gone" "for the most part" following a recent surgery.

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report symptoms of radiating pain.  The Board also finds this report to be credible.  However, the Board finds that the Veteran's complaints in this regard are outweighed by the other more probative evidence of record. 

In this regard, the Veteran provided conflicting information regarding his radiculopathic symptoms.  For instance, the Veteran indicated in June 2005 that he had occasional numbness as a result of his lumbar spine disability.  On the other hand, he routinely denied having radiating pain, numbness, or paresthesias related to his lumbar spine disability and by his own account, his radiculopathic symptoms were largely eliminated following one of his numerous surgeries.  See VA treatment records and examination reports dated January 2005, March 2007, July 2008, and August 2010; see also, February 2007 hearing testimony.

Furthermore, both private and VA neurological evaluations performed in September 2001, January 2005, December 2006, November 2007, June 2008, April 2010, and August 2010 were normal or unremarkable or described the Veteran as neurologically intact.  The Board finds these neurological examinations to be highly probative evidence on the issue of whether the Veteran has a neurological abnormality associated with his service-connected lumbar spine disability.  These neurological examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.   As such, the Board finds that the statements made by medical professionals that the Veteran did not have any neurological abnormalities are entitled to greater weight than the Veteran's lay statements.

To the extent that private treatment records from Dr. Leone contained diagnoses of radiculopathy, the Board finds that such findings are entitled to no probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  In March 2005, June 2005, and November 2007, lumbar radiculopathy was diagnosed by Dr. Leone but no abnormal neurological findings were reported in the corresponding medical records.  In October 2005, prior to surgery, decreased pinprick and 1+ deep tendon reflexes were noted, however, the Veteran testified that after the surgery his radiating pain was gone for the most part.  Furthermore, as discussed above, the Board finds that the neurological examinations performed in September 2001, December 2006, November 2007, June 2008, April 2010, and August 2010  are entitled to great probative weight as they contain neurological assessments and as no neurological abnormalities were noted.  Therefore, the Board finds that the Veteran is not entitled to a separate evaluation for a claimed neurological abnormality for any period of time covered by this appeal.
   
In the Board's opinion, the Veteran's currently assigned initial 40 percent disability rating contemplates the Veteran's functional loss due to painful, decreased range of motion, tenderness, fatigue, and degenerative changes, as well as any additional loss of range of motion based on repetitive use as described by the January 2005 and August 2010 VA examiners.  Moreover, even taking into consideration the additional loss of range of motion caused by repetitive use, the Veteran's symptoms do not more nearly approximate the rating criteria for the next higher evaluation, particularly where, as here, there is no evidence of unfavorable ankylosis of the spine or IVDS of sufficient severity.  In addition, the Board has considered staged ratings in this case, but the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected lumbar spine disability during the claim period (aside from the assignment of the temporary total rating) such that staged ratings are for application in this case beyond that which RO assigned.

III.  Migraine Headaches

The Veteran was originally granted service connection for migraine headaches in the April 2005 rating decision currently on appeal.  The RO evaluated the Veteran's disability as a non-compensable disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective October 1, 2004.  The Veteran timely perfected this appeal.  In August 2010, the RO increased the Veteran's disability evaluation to 30 percent under Diagnostic Code 8100, effective October 1, 2004.  

Diagnostic Code 8100 assigns a non-compensable evaluation for migraine headaches with less frequent attacks.  A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, while a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for migraine headaches under Diagnostic Code 8100 for any period of time covered by the appeal.  As noted above, a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Prior to discharge from service, the Veteran stated in June 2004 that he had headaches two to three times per week, including six to eight "severe" headaches per year.  The Veteran later testified that he experienced migraine headaches approximately two to three times per month.  See February 2007 hearing testimony; VA treatment records and examination reports dated June 2008 and April 2010.  He also reported that he could have headaches as often as three times per day.  According to the Veteran, "most" of his headaches were prostrating.  In this regard, the Veteran consistently described situations in which he had to retreat to quiet, dark rooms and stop activity during attacks.  The Board is also aware that the duration of these headaches lasted anywhere from 30 minutes to several hours, and in some instances, were followed by a lower-grade headache for several days.

However, Diagnostic Code 8100 makes clear that a 50 percent schedular evaluation is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's report of migraine headaches two to three times per month does not rise to the level of severity contemplated for a 50 percent evaluation, particularly where, as here, there is no evidence that the Veteran's migraine headaches resulted in severe economic inadaptability and as the attacks are not prolonged.  The Board is aware that the April 2010 VA C&P examiner described as "significant" the effects of the Veteran's migraine headaches on his occupation.  The Veteran also self-reported missing work as a result of his migraine headaches.  

But, none of the objective evidence of record showed (or could be reasonably interpreted to show) severe economic inadaptability as a result of migraine headaches.  Notably, the Veteran maintained either part-time or full-time employment during the pendency of the appeal.  As such, the Board finds the evidence does not show severe economic inadaptability due to the headaches alone as contemplated by Diagnostic Code 8100.  Accordingly, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent under Diagnostic Code 8100 for any period of time covered by the appeal.  In addition, the Board has considered staged ratings in this case, but the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected migraine headaches during the claim period such that staged ratings are for application in this case.  The Board has also considered the applicability of other diagnostic codes contained in the Rating Schedule, but finds that none of these codes are applicable in the Veteran's case.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected disabilities are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected disabilities are addressed by the relevant criteria as discussed above.  

The Veteran also stated that he missed time from work as a result of his service-connected migraine headaches and/or lumbar spine disability.  See VA examination reports dated March 2007, April 2010, and August 2010.  See April 2008 notice letter (requesting statements from employers as to job performance, lost time, or other information regarding how the disability affects the Veteran's ability to work).  In this regard, it is pointed out that the assignment of a non-compensable schedular disability rating for hypertension, a 40 percent schedular disability rating for a lumbar spine disability, a temporary total disability rating for a lumbar spine disability, and a 30 percent schedular disability rating for migraine headaches shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.

There is also no evidence of marked interference with occupation or frequent periods of hospitalization related to the Veteran's service-connected disability.  On the contrary, there is no evidence of record showing hospitalization for hypertension.  The Veteran was hospitalized on one occasion overnight in September 2001 on account of various neurological symptoms, including headaches and he was also hospitalized on more than one occasion for a lumbar spine surgery.  There is no evidence of record, however, which described (or could be interpreted to describe) these hospitalizations as "frequent."  

Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated in January 2005 that he was unable to find or keep suitable employment as a result of his service-connected lumbar spine disability.  However, that same month, he reported that he was working.  See medical record of Dr. Leone dated in January 2005.  Subsequent to that statement, the Veteran has not alleged that he was unemployable during the course of the appeal due to the service-connected disabilities.  Moreover, there is no evidence of unemployability; therefore, TDIU is not raised by the record.

In summary, the Board finds that the currently assigned non-compensable evaluation for hypertension, the 40 percent evaluation for the lumbar spine disability, and the 30 percent evaluation for migraine headaches are proper.  The Board further finds that the Veteran is not entitled to an evaluation in excess of the currently assigned disability ratings for hypertension, a lumbar spine disability, or migraine headaches for any period of time covered by the appeal under any set of rating criteria.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for hypertension, a lumbar spine disability, and migraine headaches, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claims have been substantiated, additional notice is not required.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's claims were previously before the Board in April 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA and private treatment records as well as affording the Veteran VA examinations in connection with the claims.  In this regard, outstanding VA treatment records from September 1, 2007, were obtained as were private treatment records from Drs. Garvin and Leone.  The Veteran was afforded VA examinations in connection with the current claims in April and August 2010.  Unfortunately, efforts to obtain private treatment records from A. Molette, M.D. were unsuccessful.  Correspondence from Dr. Molette dated October 2009 suggested that she had no records pertaining to the Veteran and that the Veteran was "not our patient."  The Veteran was advised of this information by way of a letter dated November 2009.  He was also specifically encouraged to provide any evidence in his possession from this provider or to send a different address for this provider, along with authorization to permit VA to obtain these records on his behalf.  The Veteran provided no additional information or evidence regarding any possible records from Dr. Molette and he submitted no evidence in his possession in response to the November 2009 notice letter.  The VA examinations are adequate as they were based on physical examinations of the Veteran and described the disabilities in sufficient detail so the Board can provide an informed determination.  Accordingly, the Board finds substantial compliance with the April 2009 remand order.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
  
	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable evaluation for hypertension is denied.

An initial evaluation of 40 percent for degenerative disc disease, status-post lumbar spine laminectomy L5-S1, but not higher, is granted.

An initial evaluation in excess of 30 percent for migraine headaches is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


